DLD-262                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 11-2728
                                     ___________

                            CHUKWUMA E. AZUBUKO,
                                  Appellant

                                           v.

                      BUNKER HILL COMMUNITY COLLEGE
                      ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                            (D.C. Civil No. 1-05-cv-00945)
                     District Judge: Honorable Robert B. Kugler
                     ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    August 11, 2011

          Before: FISHER, BARRY and VAN ANTWERPEN Circuit Judges.

                               (Filed: August 19, 2011 )
                                       _________

                                      OPINION
                                      _________

PER CURIAM

      Pro se appellant Chukwuma Azubuko appeals the District Court’s order denying

his motion under Rule 60(b) of the Federal Rules of Civil Procedure. We have

jurisdiction pursuant to 28 U.S.C. § 1291, Binker v. Pennsylvania, 977 F.2d 738, 744 (3d
Cir. 1992), and review the District Court’s order for abuse of discretion, Reform Party of

Allegheny Cnty. v. Allegheny Cnty. Dep’t of Elections, 174 F.3d 305, 311 (3d Cir.

1999). For the reasons set forth below, we will summarily affirm the District Court’s

judgment.

         Azubuko filed his complaint in this case in 2005. At the same time, he sought

permission to proceed in forma pauperis (IFP). The District Court denied the IFP

application on the ground that Azubuko, who was then working two jobs, could afford to

pay the costs involved in litigating his action. The Court informed Azubuko that if he

wished to proceed with his complaint, he was required to pay the filing fee within 14

days. Azubuko did not pay the filing fee within that period, and on August 2, 2005, the

District Court dismissed the complaint.

         On February 16, 2011, Azubuko filed a motion to reopen his case under Rule

60(b). The motion expressed Azubuko’s displeasure with the District Court’s ruling, but

did not present any meaningful legal arguments. See, e.g., Mot. at 1 (arguing that

Azubuko had been “knowingly condemned to Chernobyl-like nuclear weapon

miscarriage of justice hence the head”). The District Court denied the motion,

concluding that it had not been filed within a “reasonable time” of the order dismissing

the complaint. See Rule 60(c)(1). Azubuko then filed a timely notice of appeal to this

Court.

         We discern no error in the District Court’s ruling. In his motion, Azubuko did not

invoke any particular subsection of Rule 60(b), instead framing his motion as, generally,

                                              2
arising under Rule 60(b). However, because he filed his motion well more than one year

after the District Court dismissed his complaint, he cannot proceed under subsection (1),

(2), or (3). See Rule 60(c)(1). Similarly, because Azubuko has provided no explanation

for his delay in filing, we agree with the District Court that he has not filed his motion

within a reasonable time of the order that he seeks to challenge. See Moolenaar v. Gov’t

of V.I., 822 F.2d 1342, 1348 (3d Cir. 1987) (holding that two-year delay was not

reasonable). Therefore, he is likewise unable to proceed under Rule 60(b)(5) or (b)(6).

See Rule 60(c)(1). Finally, although the reasonable-time requirement does not apply to a

motion to reopen a void judgment under Rule 60(b)(4), see United States v. One Toshiba

Color TV, 213 F.3d 147, 157 (3d Cir. 2000), a judgment is void only “if the court that

rendered it lacked jurisdiction of the subject matter or the parties or entered a decree

which is not within the powers granted to it by the law,” Marshall v. Bd. of Educ., 575

F.2d 417, 422 (3d Cir. 1978). Azubuko has not argued that the District Court lacked

jurisdiction over his complaint or acted beyond its legal authority; rather, he wishes to

proceed with his action in the District Court and claims that the Court committed legal

error in dismissing his complaint.

       Accordingly, we will summarily affirm the District Court’s order. See 3d Cir.

L.A.R. 27.4; I.O.P. 10.6.




                                              3